Title: Abigail Adams to Mary Smith Cranch, 7 April 1800
From: Adams, Abigail
To: Cranch, Mary Smith


				
					my dear sister
					April 7th 1800 Philadelphia
				
				Yesterday mr Johnson and his Mamma arrived here, in good Health. by her I heard from mr & Mrs Cranch. she poor thing has had a mishap. I rather think it good than ill luck however for, it is

Sad slavery to have children as fast as she has. she has recoverd tho she is thin & weak. your son is rising Rising in his own estimation, which was the place where he most wanted it. he plead a cause, spoke three hours against, mr Mason & an other Gentleman, and obtaind his cause. he gaind much applause & Reputation I am informd. having broken the Ice, I hope he will gain courage and be yet successfull and prosperous. he has been born down by his circumstances, & deprest beyond measure. he is now rising above them I hope—
				The weather is remarkable fine the Verdure of the feilds and the bursting of the Buds, with the beautifull foilage of the weeping willow, which You have often heard me admire and which is the first tree to vegitate in the spring, all remind me of Quincy, my building my Garden &c. I would have gardning commence upon a large Scale that we may be provided with vegatables sufficient for a large family. I know we want a skilfull gardner. peas I would have put in & of the sort which stutson procured of Major Millar. I am informd here of what is said to be a fact, that the Peas which are first planted bear much the longest and best, taking deeper Root into the Ground I must request You to see mr Porter and desire him to have due attention by stutson to all the vines &c which George planted last year;
				I am dissapointed in not getting a Letter from You this morning. Monday usually brought me one. you will have received several from me, all requesting Your attention to Something or other for me. I shall want You to see Bates & hurry him as much as possible the painting must be done in the Room & chamber this Month. the closset in the keeping parlour wants it too, the floor I mean—
				Major Toũsard the Gentleman you have seen with one Arm, requested me the other day to inquire if there was any Family in Quincy where mrs Toũsard could be Boarded. he is going to Superintend the fortifications at fort Independance—and wants to have mrs Tousard near him, where he can occasionally be with her. I thought of capt James Brackets. she is a pretty little woman, and received here into the first circles she is an American, has no Family he is much of a Gentleman. will you inquire & write me by the first opportunity
				I must close not having more time this morning than to assure you of my sincere / affection
				
					A Adams
				
			